                     Case 19-18079-LMI           Doc 25      Filed 07/11/19       Page 1 of 7

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

In re:                                                              CASE NO.: 19-18079-BKC-LMI
                                                                    Chapter 7
CURT DOUGLAS FRANCIS
SSN: XXX-XX-7434

           Debtor.                       /

                   SUBPOENA FOR RULE 2004 EXAMINATION DUCES TECUM

TO:      Cheri Francis
         16921 NE 6th Ave.
         Suite #1
         North Miami, FL 33162

⌧ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this adversary proceeding. If you are an organization, you must designate one or more
officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the
following matters, or those set forth in the attachment.

 PLACE                                                       DATE AND TIME

 Tabas & Soloff, P.A.                                        July 31, 2018 by 10:00 a.m.
 25 SE Second Avenue, Suite 248
 Miami, Florida 33131


The examination will be recorded by this method: Certified Court Reporter


⌧ Production: YOU ARE COMMANDED to produce the following documents, electronically stored
information, or objects, and must permit inspection, copying, testing, or sampling of the materials:
Please produce the items specified in Schedule “A” attached hereto on or before the below date.

 PLACE                                                        DATE AND TIME
 Tabas & Soloff, P.A.
 25 S.E. Second Avenue, Suite 248                             July 24, 2019, at 5:00 p.m.
 Miami, Florida 33131


The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject
to a subpoena; Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential
consequences of not doing so.

Dated: July 11, 2019.


         CLERK OF COURT
                                                   OR
         _____________________________                              ________________          ___________
         Signature of Clerk or Deputy Clerk                         Attorney’s Signature
                   Case 19-18079-LMI           Doc 25       Filed 07/11/19   Page 2 of 7
                                                                                CASE NO.: 19-18079-BKC-LMI
__________________________________________________________________________________
The name, address, email address, and telephone number of the attorney representing the Trustee who
issues or requests this subpoena, are:

Jessika A. Graham
Florida Bar No. 72452
Tabas & Soloff, P.A.
Attorneys for Chapter 7 Trustee, Joel L. Tabas
25 SE Second Avenue – Suite 248
Miami, Florida 33131
Telephone:     (305) 375-8171
Facsimile:     (305) 381-7708
E-mail:jgraham@tabassoloff.com

                    Notice to the Person who Issues or Requests this Subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible
things, or the inspection of premises before trial, a notice and a copy of this subpoena must be served
on each party before it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).


                                          PROOF OF SERVICE

      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45)

I received this subpoena for (name of individual and title, if any): Cheri Francis

on (date) July 11, 2019.

☒ I served the subpoena by delivering a copy to the named person as follows:

        Cheri Francis                - and -                Cheri Francis
        16921 NE 6th Ave.                                   2918 Funston Street #37B
        Suite #1                                            Hollywood, FL 33020
        North Miami, FL 33162

Via U.S. Mail on (date) July 11, 2019; or
□ I returned the subpoena unexecuted because:
__________________________________________________________________________________
I declare under penalty of perjury that this information is true and correct.
Date: July 11, 2019.
                                                   ___________________________________________
                                                        Server’s signature
                                                        Janet Cepero                               _____
                                                                       Printed name and title
                                                        25 SE 2nd Avenue, Suite 248, Miami, Florida 33131
                                                                      Server’s address
Additional information concerning attempted service, etc.




                                                        2
                             Case 19-18079-LMI                        Doc 25               Filed 07/11/19                 Page 3 of 7
                                                                                                                              CASE NO.: 19-18079-BKC-LMI
                                         Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                               (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                   (ii) disclosing an unretained expert's opinion or information that does not
                                                                                          describe specific occurrences in dispute and results from the expert's study
 (1) For a Trial, Hearing, or Deposition. A subpoena may command a person                 that was not requested by a party.
to attend a trial, hearing, or deposition only as follows:                                 (C) Specifying Conditions as an Alternative. In the circumstances described in
 (A) within 100 miles of where the person resides, is employed, or regularly              Rule 45(d)(3)(B), the court may, instead of quashing or modifying a subpoena,
transacts business in person; or                                                          order appearance or production under specified conditions if the serving party:
 (B) within the state where the person resides, is employed, or regularly                  (i) shows a substantial need for the testimony or material that cannot be
transacts business in person, if the person                                               otherwise met without undue hardship; and
 (i) is a party or a party’s officer; or                                                   (ii) ensures that the subpoenaed person will be reasonably compensated.
 (ii) is commanded to attend a trial and would not incur substantial expense.
                                                                                          (e) Duties in Responding to a Subpoena.
(2) For Other Discovery. A subpoena may command:
 (A) production of documents, or electronically stored information, or things at           (1) Producing Documents or Electronically Stored Information. These
a place within 100 miles of where the person resides, is employed, or regularly           procedures apply to producing documents or electronically stored information:
transacts business in person; and                                                          (A) Documents. A person responding to a subpoena to produce documents
 (B) inspection of premises, at the premises to be inspected.                             must produce them as they are kept in the ordinary course of business or must
                                                                                          organize and label them to correspond to the categories in
(d) Protecting a Person Subject to a Subpoena; Enforcement.                               the demand.
                                                                                           (B) Form for Producing Electronically Stored Information Not Specified. If a
(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney                      subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps to              information, the person responding must produce it in a form or forms in which
avoid imposing undue burden or expense on a person subject to the subpoena.               it is ordinarily maintained or in a reasonably usable form or forms.
The court for the district where compliance is required must enforce this duty            (C) Electronically Stored Information Produced in Only One Form. The person
and impose an appropriate sanction — which may include lost earnings and                  responding need not produce the same electronically stored information in
reasonable attorney's fees — on a party or attorney who fails to comply.                  more than one form.
                                                                                          (D) Inaccessible Electronically Stored Information. The person responding
(2) Command to Produce Materials or Permit Inspection.                                    need not provide discovery of electronically stored information from sources
 (A) Appearance Not Required. A person commanded to produce documents,                    that the person identifies as not reasonably accessible because of undue
electronically stored information, or tangible things, or to permit the inspection        burden or cost. On motion to compel discovery or for a protective order, the
of premises, need not appear in person at the place of production or inspection           person responding must show that the information is not reasonably accessible
unless also commanded to appear for a deposition, hearing, or trial.                      because of undue burden or cost. If that showing is made, the court may
 (B) Objections. A person commanded to produce documents or tangible things               nonetheless order discovery from such sources if the requesting party shows
or to permit inspection may serve on the party or attorney designated in the              good cause, considering the limitations of Rule 26(b)(2)(C). The court may
subpoena a written objection to inspecting, copying, testing or sampling any or           specify conditions for the discovery.
all of the materials or to inspecting the premises — or to producing
electronically stored information in the form or forms requested. The objection           (2) Claiming Privilege or Protection.
must be served before the earlier of the time specified for compliance or 14
days after the subpoena is served. If an objection is made,                                (A) Information Withheld. A person withholding subpoenaed information under
the following rules apply:                                                                a claim that it is privileged or subject to protection as trial-preparation material
 (i) At any time, on notice to the commanded person, the serving party may                must:
move the court for the district where compliance is required for an order                  (i) expressly make the claim; and
compelling production or inspection.                                                       (ii) describe the nature of the withheld documents, communications, or tangible
 (ii) These acts may be required only as directed in the order, and the order             things in a manner that, without revealing information itself privileged or
must protect a person who is neither a party nor a party's officer from significant       protected, will enable the parties to assess the claim.
expense resulting from compliance.                                                         (B) Information Produced. If information produced in response to a subpoena
                                                                                          is subject to a claim of privilege or of protection as trial-preparation material,
 (3) Quashing or Modifying a Subpoena.                                                    the person making the claim may notify any party that received the information
 (A) When Required. On timely motion, the court for the district where                    of the claim and the basis for it. After being notified, a party must promptly
compliance is required must quash or modify a subpoena that: (i) fails to allow           return, sequester, or destroy the specified information and any copies it has;
a reasonable time to comply; (ii) requires a person to comply beyond the                  must not use or disclose the information until the claim is resolved; must take
geographical limits specified in Rule 45(c);                                              reasonable steps to retrieve the information if the party disclosed it before being
 (iii) requires disclosure of privileged or other protected matter, if no exception       notified; and may promptly present the information under seal to the court for
or waiver applies; or                                                                     the district where compliance is required for a determination of the claim. The
 (iv) subjects a person to undue burden.                                                  person who produced the information must preserve the information until the
 (B) When Permitted. To protect a person subject to or affected by a subpoena,            claim is resolved.
the court for the district where compliance is required may, on motion, quash
or modify the subpoena if it requires:                                                    (g) Contempt. The court for the district where compliance is required – and
 (i) disclosing a trade secret or other confidential research, development, or            also, after a motion is transferred, the issuing court – may hold in contempt a
commercial information; or                                                                person who, having been served, fails without adequate excuse to obey the
                                                                                          subpoena or an order related to it.

                                                                Access to Subpoena Materials
                                                          Fed. R. Civ. P. 45(a) Committee Note (2013)
• Parties desiring access to information produced in response to this subpoena will need to follow up with the party serving the subpoena to obtain such
access.
• The party serving the subpoena should make reasonable provisions for prompt access.
• The court for the district where compliance with the subpoena is required has authority to order notice of receipt of produced materials or access to them.




                                                                                      3
               Case 19-18079-LMI           Doc 25       Filed 07/11/19    Page 4 of 7
                                                                         CASE NO.: 19-18079-BKC-LMI


                                      I. DEFINITIONS

       The following definitions shall apply to this duces tecum request:

       1.      Whenever reference is made to a person or legal entity, it includes any and all

of such person's or entity's past and present affiliates, officers, directors, agents, partners,

members, associates, servants, employees, attorneys, representatives, consultants,

accountants, investigators, predecessors, successors, assigns and/or any other person or

entity acting on, or purporting to act on, its behalf.

       2.      “You,” or “Your” means Cheri Francis and her agents, partners, members,

associates, servants, employees, representatives, attorneys, accountants, consultants,

investigators, predecessors, successors, assigns, and/or any other person or entity acting

on, or purporting to act on, its behalf.

       3.      “Debtor" means Curt Douglas Francis, his agents, partners, successors,

assigns, and/or any person or entity acting on his behalf.

       4.      The terms "document" and "documents" mean any and all items referred to as

"documents" in Fed. R. Civ. P. 34, and as "writings" and "recordings" in Rule 1001 of the

Federal Rules of Evidence and in the Florida Evidence Code. By way of example and without

limitation, the terms "document" and "documents" include the original, all drafts, and all non-

identical copies, regardless of origin or location, of the following: notes, correspondence,

internal communications, telegrams, cables, telexes, e-mail, ledger books, contracts,

statements, memoranda, summaries of records of conversations, diaries, reports, charts,

tags, stickers, labels, cartons, boxes, art work, mockup labels, films, video tapes, audio tapes,

phonograph records, compact disks, digital video disks, drawings, graphs, photographs,

microfilm, minutes or records of meetings, reports and/or summaries of interviews or

investigations, opinions and/or reports and/or studies of experts or consultants, agreements,

reports and/or studies from County personnel, legislative, administrative and/or policy

                                                    4
               Case 19-18079-LMI         Doc 25       Filed 07/11/19    Page 5 of 7
                                                                       CASE NO.: 19-18079-BKC-LMI


documents, including but not limited to, ordinances, resolutions, administrative orders or

memoranda, notebooks, letters, advertisements, promotional literature, trade letters, press

releases, proxy statements, prospectuses, stock certificates, books of account, ledgers,

invoices, financial statements, purchase orders, receipts, canceled checks and any other data

compilations from which information can be obtained or translated through detection devices

into usable form. The term "document" shall include data stored, maintained or organized

electronically, magnetically or through the use of computer equipment, translated, if

necessary, into reasonably usable form.

       5.      "Communication" is used in its broadest sense and includes, but is not limited

to, any oral or written transmittal of information or request for information made from one

person to another, whether made in person, by telephone, email, letter, or by any other

means, or a document as defined above, made for the purpose of recording a communication,

idea, statement, opinion, or belief.

       6.      "Reflecting," "referring to," "relating to," and "reflecting, referring and/or relating

to," mean evidencing, discussing, defining, mentioning, pertaining to, consisting of, reflecting,

concerning, recording, evaluating, or in any way logically or factually connected with the

matter discussed or to which reference is made.

       7.      "And" and "or" shall be construed in the conjunctive or disjunctive as necessary

to bring within the scope of the Request all responses that might otherwise be construed as

outside its scope.

       8.      "Each" shall be construed to include the word "every" and "every" shall be

construed to include the word "each."

       9.      "Any" shall be construed to include the word "all" and "all" shall be construed

to include the word "any."

       10.     "Including" shall be construed to include the phrase "without limitation."


                                                  5
               Case 19-18079-LMI         Doc 25       Filed 07/11/19    Page 6 of 7
                                                                       CASE NO.: 19-18079-BKC-LMI


       11.     "Person" means any natural person, corporation, partnership, company, sole

proprietorship, association, institute, joint venture, firm, governmental body, or other legal

entity, whether privately or publicly owned or controlled, for profit or not-for-profit, or partially

or fully government owned or controlled.

       12.     “Year” means calendar year.




                                                  6
              Case 19-18079-LMI      Doc 25       Filed 07/11/19    Page 7 of 7
                                                                   CASE NO.: 19-18079-BKC-LMI


                                  II. SCHEDULE “A”
       1.     All documents in Your possession relating to the transfer of the real property

located at 2918 Funston Street #37B Hollywood, FL 33020 including but not limited to: deeds,

mortgages, and purchase and sale contracts.

       2.     Proof of all funds You used to purchase the real property located 2918 Funston

Street #37B Hollywood, FL 33020 including but not limited to: wire transfers, cancelled

checks, and/or bank statements.




                                              7
